Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “When the elevator traverses towards the top end of the tubular 16, the raised setting plate 30 contacts the lift ring 12, the springs (not shown) inside the elevator compress and bite the teeth/dies 32 on the outside diameter of the tubular 16” as described in the specification. Figure 1 allegedly shows this configuration, however the drawing appears to be in error with the upper portion of 16 being seethrough and the element 30 floating freely above and unconnected to the elevator 24 which it is a part of.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over applicant’s admitted state of the art.
1. (Currently Amended) Applicant’s Description of the Prior Art, Paragraphs [003]-[007] discloses an oilfield tubular lift ring comprising: 
a ring (box end of tubular being held in elevator) having an outside diameter and an inside diameter; 
said ring having internal threads (said box end has internal threads) for matching a cooperating oilfield tubular (a tubular to be mated thereto); and 
said ring having a rig drilling elevator upset for lifting said tubular by an elevator, said upset defined by the difference between the diameters. (Paragraph [007] discusses wherein elevators are known in prior art to engage the shoulder of the box end for pulling up a tubular.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson (US 2,027,734).
1. Johnson (US 2,027,734) discloses an oilfield tubular lift ring (combination of elements 22 and 12) comprising: 
a ring (22 and 12 work together to form a lift ring) having an outside diameter and an inside diameter (See Figure 1);
said ring having internal threads (at box end whereby 12 mates with 14) for matching a cooperating oilfield tubular (14); and 
said ring having a rig drilling elevator upset (shoulder of 22 against which the elevator pulls the string upwards) for lifting said tubular by an elevator, said upset defined by the difference between the diameters.

    PNG
    media_image1.png
    256
    329
    media_image1.png
    Greyscale


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Klotz et al (US 9,562,404).
1. Klotz discloses an oilfield tubular lift ring comprising: 
a ring (82) having an outside diameter and an inside diameter (see Figure 2); 
said ring having internal threads (100) for matching a cooperating oilfield tubular (matching threads 80 on tubular 50); and 
said ring having a rig drilling elevator upset for lifting said tubular by an elevator, said upset defined by the difference between the diameters. (Column 14, Lines 64-67 discusses wherein the diameter may be an upset.)

    PNG
    media_image2.png
    916
    631
    media_image2.png
    Greyscale


3. (Original) The ring as defined by claim 1 including a lock (set screw 110) for securing said ring about said tubular.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Duhn et al (US 5,611,398).
1. Duhn discloses an oilfield tubular lift ring comprising: 
a ring (combination of elements 12 and 10 in combination) having an outside diameter and an inside diameter; 
said ring having internal threads (15) for matching a cooperating oilfield tubular (16); and 


    PNG
    media_image3.png
    802
    599
    media_image3.png
    Greyscale

2. (Original) The ring (12 and 10) as defined by claim 1 whereby a top of said ring includes a flange (see Figure 2 wherein a flange is abutting the end of the tubular to which threads 16 belong)  for fitting against an end of said tubular.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Spahn (US 1,692,710).
1. Spahn discloses an oilfield tubular lift ring (1) comprising: 
a ring (1) having an outside diameter and an inside diameter (See Figure 1 and 3);
said ring having internal threads (2) for matching a cooperating oilfield tubular (3); and 
said ring having a rig drilling elevator upset (Figure 3 shows an upset) for lifting said tubular by an elevator, said upset defined by the difference between the diameters.

    PNG
    media_image4.png
    599
    724
    media_image4.png
    Greyscale



3. Spahn discloses the ring (1) as defined by claim 1 including a lock (8 becomes wedged during operation and is said to “lock” the ring on the tubular - Lines 68-75) for securing said ring about said tubular.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679